- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In May 2010 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In May 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Buy 12-May R$ 14,421.00 Common Shares Buy 12-May R$ 5,066.00 Common Shares Total R$ 19,487.00 Non-Voting Shares Sell 12-May 19 R$ 595.27 Non-Voting Shares Sell 12-May 11 R$ 344.85 Non-Voting Shares Sell 12-May R$ 18,834.00 Non-Voting Shares Total R$ 19,774.12 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 6 Non-Voting Shares 0 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 6 Non-Voting Shares 0 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In May 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 790,945 0.0461 0.0230 Non-Voting Shares 1,841,283 0.1074 0.0537 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Buy 4-May 500 24.89 R$ 12,445.00 Common Shares Buy 20-May 23,000 23.20 R$ 533,600.00 Common Shares Buy 26-May 500 23.14 R$ 11,570.00 Common Shares Buy 26-May 352 23.15 R$ 8,148.80 Common Shares Total 24,352 R$ 565,763.80 Non-Voting Shares Buy 3-May 1,200 31.68 R$ 38,016.00 Non-Voting Shares Buy 3-May 5,100 31.70 R$ 161,670.00 Non-Voting Shares Buy 4-May 70 31.14 R$ 2,179.80 Non-Voting Shares Buy 20-May 500 28.95 R$ 14,475.00 Non-Voting Shares Buy 20-May 2,400 29.00 R$ 69,600.00 Non-Voting Shares Buy 20-May 1,500 29.07 R$ 43,605.00 Non-Voting Shares Buy 20-May 3,600 29.10 R$ 104,760.00 Non-Voting Shares Buy 27-May 1 29.60 R$ 29.60 Non-Voting Shares Total 14,371 R$ 434,335.40 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 815,297 0.0476 0.0238 Non-Voting Shares 1,855,654 0.1085 0.0542 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In May 2010 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 3-May 13 R$ 412.23 Non-Voting Shares Sell 3-May 15 R$ 476.40 Non-Voting Shares Sell 3-May R$ 19,050.00 Non-Voting Shares Sell 24-May R$ 20,895.00 Non-Voting Shares Sell 24-May R$ 59,720.00 Non-Voting Shares Total R$ 100,553.63 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In May 2010 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares Non-Voting Shares Note: Member that was fired from Banco Bradesco S.A. Hélio Machado dos Reis Note: A new member who belong to the Technical and Advisory Agencies Osvaldo Watanabe SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 11, 2010 BANCO BRADESCO S.A. By: /
